         Case 5:18-cv-05655-JFL Document 25 Filed 04/01/19 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 NOBLE DREW ALI A, MOORISH                      :
 SCIENCE TEMPLE OF AMERICA AND                  :
 SHEIK C. BARNES BEYs,                          :
                                                :
                                  Plaintiffs,   :
                                                :   CIVIL ACTION
                       v.                       :   DOCKET NO. 18-05655
                                                :
 MARY MONGIOVI, MARK SHIVERS,                   :
 HOWARD F. KNISELY, CRAIG W.                    :
 STEDMAN, CAITLIN BLAZIER, ALAN                 :
 BLANK, MOVELOOK, DAVID MILLER,                 :
 MARK J. WILSON, BRETT I. COLE,                 :
 TERI LANDON-MILLER, ANDY                       :
 WAGNER, SNYDER, TOM RUDZINSKI,                 :
 DAVID KILGORE, MARSHALL                        :
 RIEGER, DEZERAY DAVIS, STEVEN J.               :
 GOLIGHTLY, DEPARTMENT OF                       :
 CHILD SUPPORT SERVICES, MICHAEL                :
 WILKENING, NAKISHA DICKENS AND                 :
 SHERRI CARTER                                  :
                                                :
                                Defendants.     :

                             WITHDRAW OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly withdraw the appearance of David J. MacMain, Esquire of The MacMain Law

Group, LLC as counsel on behalf of Defendant, David Miller in the above matter.

                                            THE MACMAIN LAW GROUP, LLC

Dated: April 1, 2019                        By:     /s/ David J. MacMain
                                                    David J. MacMain
                                                    Attorney I.D. No. 59320
                                                    433 W. Market Street, Suite 200
                                                    West Chester, PA 19382
                                                    Attorney for Defendants, Craig W. Stedman,
                                                    Caitlin Blazier, Alan Blank, Mark Wilson,
                                                    Brett I. Cole, Terri Landon-Miller and Andy
                                                    Wagner
         Case 5:18-cv-05655-JFL Document 25 Filed 04/01/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, David J. MacMain, Esquire, hereby certify that on this 1st day of April 2019, a copy of

the foregoing Withdraw of Appearance was served upon the following via first class mail:

                                       Noble Drew Ali
                              Moorish Science Temple of America
                                     Sheik C. Barnes Bey
                                        PO Box 8606
                                     Lancaster, PA 17604
                                       Pro Se Plaintiff




                                             THE MACMAIN LAW GROUP, LLC

Dated: April 1, 2019                         By:    /s/ David J. MacMain
                                                    David J. MacMain
                                                    Attorney I.D. No. 59320
                                                    433 W. Market Street, Suite 200
                                                    West Chester, PA 19382
                                                    Attorney for Defendants, Craig W. Stedman,
                                                    Caitlin Blazier, Alan Blank, Mark Wilson,
                                                    Brett I. Cole, Terri Landon-Miller and Andy
                                                    Wagner
